UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No.1 to Form 8-K filed August 15, 2007 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2007 (August 15, 2007) XFONE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Commission File No. 001-32521 11-3618510 (I.R.S. Employer Identification Number) 2506 Lakeland Drive, Suite 100 Flowood, MS 39232 (Address of principal executive offices) (Zip Code) 601-983-3800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 2.01Completion of Acquisition or Disposition of Assets. On August 15, 2007, Xfone, Inc. (the “Registrant”) filed a Current Report on Form 8-K (the “Initial 8-K”) reporting the acquisition by Swiftnet Limited, the Registrant’s wholly owned U.K.-based subsidiary (“Swiftnet”), of a 67.5% equity interest in Auracall Limited (“Auracall”) from Dan Kirschner, thereby increasing Swiftnet's ownership interest in Auracall from 32.5% to 100%.This Current Report on Form 8-K/A amends and supplements the Initial 8-K to include the historical financial statements of Auracall required under Item9.01(a), and the pro forma financial information of the Registrant required under Item9.01(b), of Form 8-K, which were not previously filed, and are permitted to be filed by amendment no later than 71 calendar days after the date the Initial 8-K was required to be filed with the Securities and Exchange Commission. Item 9.01Financial Statements and Exhibits. (a)Financial statements of businesses acquired. The audited financial statements of Auracall for the year ended on December31, 2006, and the unaudited financial statements of Auracall for the six-month period ended on June 30, 2007, are filed as Exhibit99.1 to this report and are incorporated herein by reference. (b)Pro forma financial information. The unaudited pro forma financial information of the Registrant and subsidiaries for the six months ended June30, 2007, reflecting the acquisition by Swiftnet of Auracall as though the acquisition had occurred on January 1, 2006, is filed as Exhibit 99.2 to this report and is incorporated herein by reference. (c)Shell company transactions. Not applicable. (d)Exhibits. Exhibit No. Description 99.1 Audited financial statements of Auracall Limited for the year ended on December31, 2006, and the unaudited financial statements of Auracall for the six-month period ended on June 30, 2007. 99.2 Unaudited pro forma financialinformation of Xfone, Inc. and subsidiaries reflecting the acquisition by Swiftnet Limited of Auracall as though the acquisition had occurred on January 1, 2006. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 26, 2007 Xfone, Inc. By: /s/Guy Nissenson Guy Nissenson President, Chief Executive Officer and Director -3- INDEX TO EXHIBITS Exhibit No. Description 99.1 Audited financial statements of Auracall Limited for the year ended on December31, 2006, and the unaudited financial statements of Auracall for the six-month period ended on June 30, 2007 99.2 Unaudited pro forma financialinformation of Xfone, Inc. and subsidiaries reflecting the acquisition by Swiftnet Limitedof Auracall as though the acquisition had occurred on January1, 2006 -4-
